DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17590075, filed 02/01/2022 claims foreign priority to 2021-024214, filed 02/18/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 02/01/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (US 2020/0225895) in view of Hamakawa (US 2019/0205114).
Regarding claim 1, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus) comprising: 
a connector (fig. 2 item 24, USB connector) for connecting a portable storage device (fig. 2, USB connector 24 is connected to the USB key memory 2, [0052]); 
at least one memory that stores instructions (computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device, [0032]); and 
at least one processor that executes the instructions to perform (code is provided to processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams block or blocks, [0036]): 
reading, when the portable storage device is connected with the connector, unique identifier information of the connected portable storage device (using, when USB key memory 2 is connected with the USB connector 24, information such as SSID (unique identifier information) included in the information that the USB key memory 2 stores, [0064]); and 
acquiring information of processing pre-associated with the unique identifier information in the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing (setup processing unit 54 of the information processing apparatus acquires information which is necessary in executing the setup processing from the USB key memory 2 which is connected to the USB connector 24, [0093]).
Nishiyama et al does not specifically disclose concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing.
However, Hamakawa specifically teaches concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing (MFP 20 identifies USB device 30 card reader reading ID card information (unique identifier information) connected to MFP 20 in order to executing update firmware, [0074]-[0078], [0147]-[0155]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nishiyama et al with concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing of Hamakawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating firmware of external device connected to a client apparatus, (Hamakawa, [0002])

Regarding claim 2, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus), wherein the processor executes the instructions to further perform (code is provided to processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams block or blocks, [0036]): 
Nishiyama et al does not specifically disclose concept of pre-associating the read unique identifier information of the connected portable storage device with information of the processing based on the acquired information of the processing to register to the memory.
However, Hamakawa specifically teaches concept of pre-associating the read unique identifier information of the connected portable storage device with information of the processing based on the acquired information of the processing to register to the memory (MFP 20 identifies USB device 30 card reader reading ID card information (unique identifier information) connected to MFP 20 in order to executing update firmware to the memory, [0074]-[0078], [0147]-[0155]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nishiyama et al with concept of pre-associating the read unique identifier information of the connected portable storage device with information of the processing based on the acquired information of the processing to register to the memory of Hamakawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating firmware of external device connected to a client apparatus, (Hamakawa, [0002])

Regarding claim 3, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus), wherein the processor executes the instructions to further perform (code is provided to processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams block or blocks, [0036]): 
Nishiyama et al does not specifically disclose concept of displaying, before executing the processing based on the acquired information of the processing, information of the processing based on the acquired information of the processing on a display.
However, Hamakawa specifically teaches concept of displaying, before executing the processing based on the acquired information of the processing, information of the processing based on the acquired information of the processing on a display (displays that the client apparatus 20 is installing the remote update package 106 on the display device 17 (Step S203), [0122]-[0125], [0137], [0142]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nishiyama et al with concept of displaying, before executing the processing based on the acquired information of the processing, information of the processing based on the acquired information of the processing on a display of Hamakawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating firmware of external device connected to a client apparatus, (Hamakawa, [0002])

Regarding claim 4, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus), wherein the processor executes the instructions to further perform (code is provided to processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams block or blocks, [0036]):
controlling, in a case where a file already executed by the processing based on the acquired information of the processing is stored in the memory, not to execute the processing based on the acquired information of the processing (setup processing unit 54 of the information processing apparatus does not acquire information which is necessary in executing the setup processing from the USB key memory 2 which is connected to the USB connector 24 is not set, [0093]).

Regarding claim 5, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus), wherein the processor executes the instructions to further perform (code is provided to processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams block or blocks, [0036]):
a setting for information of the processing based on the acquired information of the processing in response to a user operation (setup processing unit 54 of the information processing apparatus acquires information which is necessary in executing the setup processing from the USB key memory 2 which is connected to the USB connector 24, upon user request, [0071], [0093])

Regarding claim 6, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus), wherein the setting is a setting of conditions for the processing pre-associated with the unique identifier information in the connected portable storage device (setup processing unit 54 of the information processing apparatus acquires information which is necessary in executing the setup processing from the USB key memory 2 which is connected to the USB connector 24, [0093]).
Nishiyama et al does not specifically disclose concept of setting is a setting of conditions for the processing pre-associated with the unique identifier information of the connected portable storage device.
However, Hamakawa specifically teaches concept of setting is a setting of conditions for the processing pre-associated with the unique identifier information of the connected portable storage device (MFP 20 identifies USB device 30 card reader reading ID card information (unique identifier information) connected to MFP 20 in order to executing update firmware, [0074]-[0078], [0147]-[0155])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nishiyama et al with concept of setting is a setting of conditions for the processing pre-associated with the unique identifier information of the connected portable storage device of Hamakawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating firmware of external device connected to a client apparatus, (Hamakawa, [0002])

Regarding claim 7, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus), wherein the setting is a setting of a flag whether the processing based on the acquired information of the processing is executed or not (set a flag to determine whether to starting up the OS 51, [0070]).

Regarding claim 8, Nishiyama et al discloses information processing apparatus (fig. 2 item 1, information processing apparatus), the portable storage device is a USB (portable storage device is USB key memory 2, [0052]).
	
Regarding claim 9, Nishiyama et al discloses control method for an information processing apparatus (fig. 2 item 1, information processing apparatus) including a connector for connecting a portable storage device, the control method comprising (fig. 2, USB connector 24 is connected to the USB key memory 2, method comprising, [0052]): 
reading, when the portable storage device is connected with the connector, unique identifier information of the connected portable storage device (using, when USB key memory 2 is connected with the USB connector 24, information such as SSID (unique identifier information) included in the information that the USB key memory 2 stores, [0064]); and 
acquiring information of processing pre-associated with the unique identifier information in the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing (setup processing unit 54 of the information processing apparatus acquires information which is necessary in executing the setup processing from the USB key memory 2 which is connected to the USB connector 24, [0093]).
Nishiyama et al does not specifically disclose concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing.
However, Hamakawa specifically teaches concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing (MFP 20 identifies USB device 30 card reader reading ID card information (unique identifier information) connected to MFP 20 in order to executing update firmware, [0074]-[0078], [0147]-[0155])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nishiyama et al with concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing of Hamakawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating firmware of external device connected to a client apparatus, (Hamakawa, [0002])

Regarding claim 10, Nishiyama et al discloses non-transitory computer-readable storage medium storing instructions that cause a computer including a connector for connecting a portable storage device to perform(using, when USB key memory 2 is connected with the USB connector 24, information such as SSID (unique identifier information) included in the information that the USB key memory 2 stores, would be obvious to include non-transitory computer-readable storage medium storing instructions that cause a computer including a connector for connecting a portable storage device to perform, [0064]): 
reading, when the portable storage device is connected with the connector, unique identifier information of the connected portable storage device (using, when USB key memory 2 is connected with the USB connector 24, information such as SSID (unique identifier information) included in the information that the USB key memory 2 stores, [0064]); and 
acquiring information of processing pre-associated with the unique identifier information in the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing (setup processing unit 54 of the information processing apparatus acquires information which is necessary in executing the setup processing from the USB key memory 2 which is connected to the USB connector 24, [0093]).
Nishiyama et al does not specifically disclose concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing.
However, Hamakawa specifically teaches concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing (MFP 20 identifies USB device 30 card reader reading ID card information (unique identifier information) connected to MFP 20 in order to executing update firmware, [0074]-[0078], [0147]-[0155])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nishiyama et al with concept of acquiring information of processing pre-associated with the unique identifier information of the connected portable storage device that is read by the reading to execute processing based on the acquired information of the processing of Hamakawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating firmware of external device connected to a client apparatus, (Hamakawa, [0002])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677